DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 is allowable for a foldable eating tool comprising a body having a protrusion extending from a bottom surface, a handle extending from a distal end of the body, and a bending part formed between the handle and the body to allow the handle to be folded or unfolded, wherein the protrusion has an outwardly protruding stopper around a lower end of the protrusion, wherein the protrusion includes a first portion which is a furthermost part from the bending part and a second portion which is a closest part to the bending part, and wherein the handle includes an extension piece with a constant thickness that extends from a tip end of the handle and has a through-hole formed through a top surface and a bottom surface of the extension piece, wherein the stopper is pressed and deformed inward by an inner surface of the through-hole when the protrusion is inserted to the through-hole, and wherein the center of the through-hole, into which the protrusion is inserted, is between the bending part and the center of the protrusion after insertion of the protrusion into the through-hole so that the first portion contacts the inner surface of the through-hole before the second portion contacts the inner surface of the through-hole when the protrusion is being inserted into the through-hole.

However, Lee does not teach wherein the stopper is pressed and deformed inward by an inner surface of the through-hole when the protrusion is inserted to the through-hole, and wherein the center of the through-hole, into which the protrusion is inserted, is between the bending part and the center of the protrusion after insertion of the protrusion into the through-hole so that the first portion contacts the inner surface of the through-hole before the second portion contacts the inner surface of the through-hole when the protrusion is being inserted into the through-hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724